Dismissed and Memorandum Opinion filed October 21, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00453-CV

               LISBETH STAHLHEBER WELSCH, Appellant

                                        V.
                          DUSTIN P. ANJO, Appellee

                   On Appeal from the 245th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2014-60400A

                         MEMORANDUM OPINION

      This is an appeal from an order signed July 23, 2021. The notice of appeal
was filed August 11, 2021. To date, our records show that appellant has not paid
the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless party is excused by statute or by appellate rules from paying costs).
Tex. Gov’t Code § 51.207 (appellate fees and costs).

      On September 9, 2021, this court ordered appellant to pay the appellate
filing fee on or before September 24, 2021, or the appeal would be dismissed.
Appellant has not paid the appellate filing fee or otherwise responded to the court’s
order. Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).




                                  PER CURIAM

Panel consists of Justices Wise, Bourliot, and Zimmerer.




                                         2